On Motion for Rehearing.
Both parties to this appeal have filed motions for rehearing.
We are satisfied with the disposition made of this case originally, but desire here to make a further statement respecting one phase of same in view of appellee’s motion contending that our opinion requiring a reduction of interest from 10 per cent, to 6 per cent, is in conflict with the case of Breckenridge City Club v. Hardin (Tex. Civ. App.) 253 S. W. 873. No rights of third parties were involved in this last-mentioned case, and the point we decided was not before the court. We quote from the case of Kern v. Guiry Bros. Wall Paper Co., 60 Colo. 286, 153 P. 87, 88: “We also add the further proviso that interest should not be allowed where the rights of third parties would be injuriously affected. Hurd v. Tomkins, 17 Colo. 394, 30 P. 247; Stone Post Co. v. Corcoran, 80 N. J. Law, 549, 77 A. 1031.”
This particular error was properly called to the attention of the trial court and we taxed the cost of the appeal against appellee upon the authority of Counts v. Dobbs (Tex. Civ. App.) 235 S. W. 7.16, 719.
Both motions overruled.